 1                                                                                       O
 2
 3
 4
 5
 6
 7
 8                       United States District Court
 9                       Central District of California
10
11   JOSE RAPOSO; BEVERLY RAPOSO                 Case № 2:18-cv-07145-ODW (PLA)
12                      Plaintiffs,
13         v.                                    ORDER STRIKING FIRST
14   JP MORGAN CHASE, N.A.; and DOES 1 AMENDED COMPLAINT [16] AND
15   through 10, inclusive,                      CONTINUING HEARING [14]
16                      Defendants.
17
18         Defendant JP Morgan Chase, N.A. served Plaintiffs Jose Raposo and Beverly
19   Raposo with a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss in this case
20   on November 30, 2018. (ECF No. 14.) On January 4, 2019, instead of opposing the
21   motion to dismiss, Plaintiffs filed a first amended complaint—thirty-five days after
22   Defendant filed its responsive pleading.    (ECF No. 16.)     Federal Rule of Civil
23   Procedure 15(a)(1) allows Plaintiffs to file an amended complaint once as a matter of
24   course within twenty-one days of service with a Rule 12(b) motion.         Therefore,
25   Plaintiffs’ amended complaint was improper. At this time, Plaintiffs may only amend
26   their complaint “with the opposing party’s written consent or the court’s leave.” Fed.
27   R. Civ. P. 15(a)(2). Neither have occurred. Accordingly, the Court strikes Plaintiffs’
28   First Amended Complaint (ECF No. 16) as improper.
 1           In the interests of justice, the Court continues the hearing on Defendant’s
 2   Motion to Dismiss to February 4, 2019 at 1:30 p.m. Despite missing the deadline to
 3   file an opposition, the Court will grant Plaintiffs an extension to oppose the Motion.
 4   Plaintiffs may file an opposition to the Motion on or before January 14, 2019.
 5   Defendant’s reply in support of the Motion shall be filed on or before January 21,
 6   2019.
 7
 8           IT IS SO ORDERED.
 9           January 7, 2019
10
11                               ____________________________________
12                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               2
